ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that MARC E. GROSSMAN of WHITE PLAINS, NEW YORK, who was admitted to the bar of this State in 1972, be disbarred by way of reciprocal discipline pursuant to Rule 1:21-14(a), respondent having been disbarred in the State of New York for the knowing misappropriation of escrow funds;
And MARC E. GROSSMAN having failed to appear on the order to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that MARC E. GROSSMAN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that funds restrained from disbursement by Order of this Court dated October 16, 1996, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that MARC E. GROSSMAN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.